                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19098602
Notice of Service of Process                                                                            Date Processed: 12/14/2018

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Nationwide General Insurance Company
                                              Entity ID Number 3286564
Entity Served:                                Nationwide General Insurance Company
Title of Action:                              Battles, Inc vs. Nationwide General Insurance Company
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Sevier County Circuit Court, TN
Case/Reference No:                            18CV789 II
Jurisdiction Served:                          Tennessee
Date Served on CSC:                           12/14/2018
Answer or Appearance Due:                     30 Days
Originally Served On:                         TN DOI on 12/04/2018
How Served:                                   Certified Mail
Sender Information:                           Gilbert McWherter Scott & Bobbitt PLC
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




      Case 3:19-cv-00013-TWP-DCP Document 1-2 Filed 01/07/19 Page 1 of 14 PageID #: 5
                            STATE OF TENNESSEE
                     ®epartment of Commerce and Insurance
                        500 James Robertson Parkway
                           Nashville, TN 37243-1131
                      PH - 615.532.5260, FX - 615.532.2788
                             Jerald.E.Gilbert@tn.gov

December 6, 2018




Nationwide General Insurance Company                 Certified Mail
2908 Poston Avenue, C/O C S C                        Return Receipt Reauested
Nashville, TN 37203                                  7017 1450 0002 1333 6771
NAIC # 23760                                         Cashier # 42060


Re:   Battles, Inc. V. Nationwide General Insurance Company

      Docket # 18-CV-789 IV


To Whom It May Concern:

Pursuant to Tennessee Code Annotated § 56-2-504 or § 56-2-506, the Department of
Commerce and Insurance was served December4, 2018, on your behalf in connection with
the above-styled proceeding. Documentation relating to the subject is herein enclosed.


Jerald E. Gilbert
Designated Agent
Service of Process

Enclosures

cc: Circuit Court Clerk
    Sevier County
    125 Court Avenue, Ste 204E
    Sevierville, Tn 37862




Case 3:19-cv-00013-TWP-DCP Document 1-2 Filed 01/07/19 Page 2 of 14 PageID #: 6
             Sevier County
              Circuit Court                                  STATE OF TENNESSEE                                                                   Case Number
          Sevierville, Tennessee
                                                                        CIVIL SUMMONS                                                                        c~
                                                                                          age I of 1

                               BATTLES, INC. v. NATIONWIDE GENERAL INSURANCE COMPANY
                                                                                                                                                           ~
Scrvc On:
NATIONWIDE GENERAL INSURANCE COMPANY                                                                                                           m~
500 James Robertson Parkway
Nashville, TN 37243-0565        COPY
PLEASE SERVE THROUGH THE                                                                                                                       c)
COMMISSIONER OF INSURANCE
You are hcreby summoned to def'end a civil action tiled against you in Circuit Courl, Sevier County, "fennessee. Your dcPeff~ci`tnust Fccmitde wit~iyt
thirty (30) days from the date this summons is scrved upon you. You are directed to tile your dcfense with thc cicrk of the'cot}T~~E-and QRd a copy-fi'1
the plaintifl's attorney at thc address listed below. If you fail to dctend this action by thc bclow date, judgment by default ia~ay~ ren&,Ted against
you for thc rclicf souht in lhe complaint.                                                                                                            -

Issued:        it ~2~
                   l ~~
                                                                                                Clerk / Deputy Clerk
Attorncy for I'laintiff:       J. Brandon McWherter, Gilbert Russell McWherter Scott Bobbitt PLC
                               341 Cool Springs Blvd., Suite 230, Franklin TN 37067

                                             NOTICE OF PERSONAL PROPERTY EXEMPTION
TO TI IE DGPI;NDANT(S): 'I'ennessee law provides a ten thousand dollar ($10,000) personal propet-Ly exemption as well as a homestead excmption
ti-om cxecution or seizure to satisly a judgment. "1"he amount of the homestead exemption depends upon your age and the other tactors which arc
listed in "1-CA § 26-2-301. If a judgment should be entered against you in this action and you wish to claim property as excmpt, you must Iilc a
writlen list, under oath, of the items you wish to claim as exempt with the clerk of the court. The list may be tiled at any time and may bc changcd by
you thereafter as necessary; however, unless it is tilcd bclore thejudgment becomes linal, it will not bc eflcctive as to any cxccution or garnishmcnt
issued prior to the tiling of the list. Certain items are automatically cxempt by law and do not nccd to bc listcd; thcsc includc itcros of nccessary
wearing apparel (clotbing) for your self and your lamily and trunks or other receptacics nccessary to contain sueh apparcl, family portraits, the ftimily
13ibie, and school books. Should any of these items be seized you would have the right to recover them. If you do not understand your exemption
right or how to exercise it, you may wish to seck the counsel of a lawyer. Please state tile number on list.
Mail list to                                                                 Clerk,                                 County



                                                        CERTIFICATION (IF APPLICABLE)
1,                                                           Clerk of                              Cotmty do certify this to be a true and correct copy of lhe original
summons issucd in this case.

Date
                                                                     Clcrk / Dcputy Cicrk
OFFICER'S RE'1'URN: Pleasc cxccute this summons and make your return within ninety (90) days of issuance as provided by law.

1 certify that I have scrved this summons togcther with the complaint as follows:



Date:                                                                                 13y:
                                                                                             OPticer, Title


RE:I'tiRN ON SERVICE OF SlIM11lONS BV MAIL: I hereby certify and return that on                                              , I sent postage prepaid, by registered return
receipt mail or certilied return receipt mail, a certified copy of the summons and a copy of the complaint in the abovc styled case, to the detendant

                               On                            I received the return receipt, which had becn signcd by                             ME

fhe return receipt is attachcd to this original summons to be liled by the Court Clerk.


Date:
                                                                                Notary I'ublic / Deputy Clerk (Comm. F..spires                               )


Signature of Plaintiff                                                          Plaintiffs Attorney (or Person Authorizcd to Servc Proccss)
                                                                      ttach return receipt on back)



.1 DA: lf,you need as•sislance or acconartodalions because (?J cr disabi/ilv, please call                                 fIDA Coordinalor a! O

          Case 3:19-cv-00013-TWP-DCP Document 1-2 Filed 01/07/19 Page 3 of 14 PageID  #:03/11
                                                                                   Rev.   7
               IN THE CIRCUIT COURT OF SEVIER COUNTY, TENNESSEE
                                 AT SEVIERVILLE


 BATTLES, INC.,                                                                                        ~
                                                                                         r
                Plaintiff, .                                                                 = ~~-:,   CD   ~
                                                                                                rr{    N
                                                                                                            j
 V.                                                             No:
                                                                JURY DEMANDED
 NATIONWIDE GENERAL                                                                                         ~
                                                                                                       co
 INSURANCE COMPANY,
                                                                              .                    .   ~
                Defendant.


                                           COMPLAINT


        COMES NOW the Plaintiff, Battles, Inc., by and through counsel, and submits the

 following for its Complaint against Nationwide General Insurance Company:

                                 PARTIES AND JURISDICTION

        1.      Battles, Inc. ("Plaintiff') is a Tennessee corporation with its principal office located

 at 1359 E. Parkway, Suite 1, Gatlinburg, Tennessee. At all times relevant hereto, Plaintiff was the

 owner of the buildings located at 1357 and 1359 E. Parkway, Gatlinburg, Tennessee (the "Insured

 Premises").

        2.      Nationwide General Insurance Company ("Defendant") is an insurance company

 conducting business in the State of Tennessee, including Sevier County, Tennessee. Defendant

 was incorporated under the laws of the State of Ohio, and its principal place of business is located

 in Columbus, Ohio.

        3.      This Complaint originates as the result of the November 28, 2016 wildfire and an

 associated windstorm that caused substantial insured losses to the structures located on the Insured

 Premises, and Defendant's failure and refusal to (a) promptly and fully pay Plaintiff's insurance




Case 3:19-cv-00013-TWP-DCP Document 1-2 Filed 01/07/19 Page 4 of 14 PageID #: 8
 claim, and (b) allow the insurance policy's appraisal clause to resolve the parties' dispute

 concerning the amount of the loss.

           4.    Jurisdiction and venue are proper in this Court.

                                               FACTS

           5.    At all times relevant hereto, Plaintiff was insured pursuant to an insurance contract

 whereby Defendant agreed to insure the commercial buildings located at the Insured Premises

 against property and business loss damage, bearing Policy No. ACP BPRG3007667215 (the

 "Policy"). As relevant hereto, the Policy's term was May 6, 2016 to May 6, 2017.

           6.   At—all—times_xelevant_hereto,_the_Insur.e.d_Pr.emis.es_consisted of commercial
                                                                                       ~
 buildings and surrounding area, which Plaintiff owns and operates as a retail strip center.

           7.    The Policy provided insurance coverage for direct physical loss to the buildings

 located on the Insured Premises and such other insurance coverage as specifically set forth in the

 Policy.

           8.    The declarations of the Policy reflect that insurance coverage was provided for the

 buildings and loss of business income/extra expense located on the Insured Premises. The limit

 of insurance for the buildings was as follows: (1) 1359 E. Parkway -$2,096,500.00; and (2) 1359

 E. Parkway - $527,100.00.

           9.    The Policy was an "all-risks" policy, meaning that the Policy covered all risks of

 direct physical loss or damage except for as specifically excluded or limited by the Policy.

           10.   The Policy's coverage for the buildings and structures on the Insured Premises was

 on a replacement cost valuation basis, which means that coverage is provided on a replacement

 cost basis without deduction for depreciation




                                                   2

Case 3:19-cv-00013-TWP-DCP Document 1-2 Filed 01/07/19 Page 5 of 14 PageID #: 9
         11.     Pursuant to the Policy, Plaintiff paid an annual premium to Defendant in exchange

  for insurance coverage. Plaintiff paid the required premiums at all times relevant to this

  Complaint.

         12.     On November 28, 2016, the buildings on the Insured Premises were infested and

  damaged by the accumulation of soot, ash residue, and other wildfire debris generated as a result

  of the Chimney Tops 2 wildfire that struck the area, resulting in substantial direct, physical loss

  The direct physical loss and damage to the buildings and business personal property at the Insured

  Preinises as well as loss of business income shall hereafter be referred to as the "Loss."

         1-3-.   T_he_Chimne_y_T-ops2 wildfire_started_in_the_Chimne_y_Tops_ar_ea of the Great Smoky

  Mountains National Park, approximately 5.5 miles south of the City of Gatlinburg. A high wind-

  driven firestorm on November 28, 2016 and into November 29, 2016 pushed the wildfire, smoke,

  and embers into Gatlinburg and led to evacuation of most city residences and visitors, impacting

  over 2,500 structures, and resulting in three deaths in the city and eleven more in Sevier County.

  The evacuation order was lifted on December 9, 2016.

         14.     Conditions at the Insured Premises at the time of the firestorm included thick

  smoke, low visibility, twilight illumination, falling ash resembling snow, high winds (over seventy

  miles per hour), and flying debris and fire related by-product. The roof, roofing components and

  other exterior components and fixtures were covered with soot and char deposits. The interior of

  the buildings including, but not limited to the food preparation areas and food storage areas in the

  restaurant location, at the Insured Premises was smoky with soot and fire debris in the air. Air

  quality remained hazy and poor for several days after the firestorm.




                                                   3
Case 3:19-cv-00013-TWP-DCP Document 1-2 Filed 01/07/19 Page 6 of 14 PageID #: 10
         15.     After the wildfire, Plaintiff attempted a preliminary self-remediation of the Insured

 Premises. This included a wipe-down of most exposed surfaces to remove soot that had settled on

 interior surfaces of the Insured Premises.                              %

         16.     After the Loss, the buildings on the Insured Premises were infested with wildfire
                                                                                                          ✓
 debris, including the presence of soot, ash, char, or other wildfire debris in and throughout the roof

 assemblies, window assemblies, interior partition walls, light fixtures, ducting, and other building

  components. Additionally, the buildings' wall, ceiling, and floor cavities were infested with

 wildfire debris. The Loss requires significant remediation.

         17.     P_laintiff_p'romptl_y_reported_the_Loss_to_Defendant.

         18.     Plaintiff fulfilled all of the duties after the Loss that were imposed upon it by the

  Policy to the satisfaction of Defendant.

         19.     As it relates to the Loss, there is no applicable exclusion. The Loss is a

  compensable claim under the Policy.

         20.     Defendant has acknowledged that the Loss is a compensable claim and has made

  partial payments for the Loss.

         21.     Defendant failed to sufficiently investigate the Loss and to determine the actual and

  real scope of damages from the Loss.

         22.     Defendant wrongfully refused to fully and promptly pay the amounts owed to

  Plaintiff as a result of the Loss. The payments made by Defendant to Plaintiff were irisufficient to

  indemnify Plaintiff for the Loss and restore the Insured Premises to pre-loss condition pursuant to

  the Policy.

         23.     Plaintiff advised Defendant that the payments made were insufficient to indemnify

  it for the damage to the Insured' Premises from the Loss.

                                                                                   a

                                                    4

Case 3:19-cv-00013-TWP-DCP Document 1-2 Filed 01/07/19 Page 7 of 14 PageID #: 11
         24.     By, letter dated January 29, 2018, Plaintiff advised Defendant in writing that it was

 invoking the Policy's appraisal clause because of the lack of an agreement regarding the amount

  of the loss between the Plaintiff and Defendant.

         25.     The Policy's appraisal clause provides as follows:

                 Appraisal

                 If we and you disagree on the amount of loss, either may make written
         demand for an appraisal of the loss. In this event, each party will select a competent
         and impartial appraiser after receiving a written request from the other, and will '
         advise the other party of the name of such appraiser within 20 days. The two
         appraisers will select an umpire. If appraisers cannot agree, either may request that
         selection be made by a judge of a court having jurisdiction. The appraisers will state
         separately the value of property and the amount of loss. If they fail to agree, they
         will submit their differences to the umpire. A decision agreed to by any two will be
         binding. Each party will:

                A. Pay its chosen appraiser; and

                 b. Bear the other expenses of the appraisal and umpire equally.

         If there is an appraisal, we will still retain our right to deny the claim.



         26.     Plaintiff selected Chuck Howarth as its appraiser.

         27.     On February 5, 2018, Defendant confirmed that that there was a disagreement as to

  the amount of the loss and accepted Plaintiff's appraisal demand. Defendant selected Larry

  Masters as its appraiser.

         28.     Mr. Howarth and Mr. Masters selected John Voelpel to serve as the appraiser

, umpire.

         29.     On March 21, 2018, Defendant advised Plaintiff that the appraisal process would

  be "held in abeyance" while Defendant investigated the portion of the claim relating to interior

  soot and smoke damage.


                                                     5

Case 3:19-cv-00013-TWP-DCP Document 1-2 Filed 01/07/19 Page 8 of 14 PageID #: 12
             30.     By letter dated May 17, 2018, Defendant denied Plaintift's claim associated with

      the interior of the buildings, claiming that the interiors had not been impacted by the wildfires.

      Defendant further agreed to move forward with appraisal "with the stipulation that [it] will not

      consider interior damages as part of the appraisal."

              31.     Defendant violated the terms of the Policy by attempting to limit the appraisal

     'process to exclude portions of Plaintiff's damages.

              32.     In October 2018, after numerous requests by Plaintiff to reconsider its position,

      Defendant confirmed its refusal to appraise all of the damages suffered by Plaintiff as a result of

—     the-L- oss-and-continues-its_refusal-as-of_the_filing_of_this_Complaint.

              33.     Wildfire residue exists in the buildings at the Insured Premises that was not present

      prior to the November 2016 wildfire.

              34.     Defendant has not properly paid to clean, seal, and paint or otherwise restore

      munerous infested areas of the Insured Premises. Standard protocol also requires post-cleaning

      testing (which Defendant did not request nor pay for).

              35.     The basis for Defendant's denial of Plaintiff's appraisal demand is that "the interior

      of the strip center and stores have not been impacted by forest fire by-product deposits". That is

      not true, as evidenced by sample testing conducted by both Plaintiff's and Defendant's consultants.

      There are no coverage issues, but instead.the parties' dispute is limited to the amount of the loss.

              36.     Defendant's decision to deny payment, or even to allow appraisal to resolve the

      dispute, is unconscionable.

              37.     Plaintiff has not been properly compensated for the damage to its buildings, even

      the damage admitted by Defendant. A srrioke odor is still present, and soot testing has confirmed




                                                         11

    Case 3:19-cv-00013-TWP-DCP Document 1-2 Filed 01/07/19 Page 9 of 14 PageID #: 13
      the presence of wildfire residue in places for which Defendant has not paid to clean, treat, or

      properly repair.

             38.       Defendant refused, and still refuses, to make full payment to Plaintiff for its covered

      loss. Defendant refused, and still refuses, to allow the contractual appraisal process to resolve the

      parties' dispute concerning the amount of the loss.

             39.       Defendant's failure and refusal to pay Plaintiff the amounts owed to it for the Loss,

      and Defendant's refusal to subinit the dispute over the arriount of loss to appraisal, is without

      justification, and was intentional, fraudulent, malicious and/or reckless.

-            40. Defendant's fai-l.ur-e-and_r.efusal_to_pay the_mone_y_and_benefits_due_and owing__ _
                    i
      Plaintiff under the Policy and refusal to submit the claim to appraisal has caused Plaintiff to initiate

      this Complaint to recover the insurance proceeds to which it is entitled.

                                              CAUSES OF ACTION

      Count 1— Breach of Contract

              41.      The allegations contained in the paragraphs above in this Complaint are

      incorporated herein by reference as if set forth verbatim.

              42.      The Policy issued, by Defendant is a binding contract and is supported by valid

      consideration.

              43.      Defendant is in total material breach of the Policy, and Defendant is liable to

      Plaintiff in the maximum amount allowed by the Policy for the Loss. Specifically, Defendant's

      breach of contract includes the following, without limitation: (a) Defendant's failure and refusal

      to pay the amounts owed to Plaintiff for the Loss under the Building coverages afforded by the

      Policy; (b) Defendant's failure and refusal to pay such other amounts to Plaintiff as may be




                                                          7

    Case 3:19-cv-00013-TWP-DCP Document 1-2 Filed 01/07/19 Page 10 of 14 PageID #: 14
  required by the Policy; and (c) Defendant's refusal to honor Plaintiff's demand for appraisal as

  outlined in the Policy.

          44.     As a result of Defendant's breach of contract, Plaintiff has sustained substantial

  compensable losses for the amounts claimed under the Policy.

          45.     Defendant is liable to Plaintiff for its losses.

          46.     Defendant's breach of contract was intentional, fraudulent, malicious, and/or

  reckless, therefore justifying an award of punitive damages. See, e.g., Riad v. Erie Ins. Exchange,

  436 S.W.3d 256, 276 (Tenn. Ct. App. Oct. 31, 2013). Specifically, Defendant intentionally,

  frau -dulentl-y-,-.mal-iciousl-y,-and/or-r.ecklessl_y:_(1)_failed_to_effectuate_a_promp.t_and_fair_settlement

  of Plaintiff's claim when liability was reasonably clear; (2) refused and failed to conduct a

  reasonable, prompt, and fair investigation concerning the issues surrounding Plaintiff's claim for

  insurance proceeds; (3) unjustly refused and/or failed to pay Plaintiff's claiin for its own financial

  preservation with no reasonable or justifiable basis; (4) refused payment on Plaintiff's claim for

  no valid reason whatsoever; (5) failed to treat Plaintiff's interests with equal regard to its own; (6)

  promised prompt action and claim-handling but then failed to provide any payment or even any

  prompt coininunication or status reports; (7) failed and refused to pay for obvious damage caused

  by the Loss; (8) failed to timely investigate, scope, and estimate the Loss; (9) knew the true facts

  that the buildings were damaged but falsely represented to Plaintiff that only the exterior of the

  Insured Premises was damaged and-ignored other damaged areas for which no compensation has

  been paid; (10) refused Plaintiff's contractual right to appraisal to resolve its dispute with

  Defendant concerning the amount of the loss in order to protect Defendant's own financial interest

  to the detriment of Plaintiff ;(11) concealed important and material facts from Plaintiff in an effort

  to minimize the amount Defendant would have to pay on the claim; (12) misrepresented relevant



                                                       :
Case 3:19-cv-00013-TWP-DCP Document 1-2 Filed 01/07/19 Page 11 of 14 PageID #: 15
  facts and policy provisions to Plaintiff; (13) failed to adopt and implement reasonable standards

  for the prompt investigation and settlement of claims; (14) forced Plaintiff to file suit to enforce

  its rights under the Policy; and (15) such other facts and circumstances as alleged in this lawsuit

  and/or to be determined during discovery and which will be shown at trial. Defendant knew, or

  reasonably should have known, that Plaintiff was justifiably relying on the money and benefits due

  it under the terms of the Policy. Nevertheless, acting with conscious disregard for Plaintiff's rights

  and with the intention of causing or willfully disregarding the probability of causing unjust and

  cruel hardship on Plaintiff, Defendant consciously ignored Plaintiff's valid claim and then denied

  Plaintiff's claim_and withheld monies and benefits rightfully due Plaintiff.

         47.     Plaintiff seeks, and is entitled to, punitive damages.

         WHEREFORE, as a result of the foregoing, Plaintiff would respectfully request that this

  Honorable Court award a judgment to Plaintiff as follows:

         A.      For compensatory damages to v Plaintiff against Defendant not to exceed

                 $1,750,000.00;

         B.      For punitive damages against Defendant in an amount to be determined by the jury

                 but not to exceed nine times the amount of compensatory damages awarded to

                 Plaintiff or such other amount as allowed by law;

         C.      For specific performance of the Policy's appraisal clause;

         D.      For all costs incurred by Plaintiff as a result of this action;

         E.      For pre- and post judgment interest; and

         F.      For such other further and general relief as this Court deems just and equitable.

                                           JURY DEMAND

         Plaintiff demands a jury.



                                                    9

Case 3:19-cv-00013-TWP-DCP Document 1-2 Filed 01/07/19 Page 12 of 14 PageID #: 16
                                                         Respectfully submitted,

                                                         GILBERT McWHERTER
                                                         SCOTT & BOBBITT PLC

                                                                             4-

                                                         J. BRANDON McWHERTER #21600
                                                         bmcwlierter(Di.gilbertf ira.n.corn
                                                         JONATHAN L. BOBBITT #23515
                                                         jbobbittr~r.gi lberttirrn.c_om
                                                         341 Cool Springs Blvd, Suite 230
                                                         Franklin, TN 37067
                                                         Telephone: (615) 354-1144
                                                         Fax: (731) 664-1540

                                                         CLINTON H. SCOTT #23008
                                                         cscott~a`.•;gilberttirm.com
                                                         101 North Highland
                                                         Jackson, Tennessee 38301
                                                         Telephone: (731) 664-1340
                                                         Fax: (731) 664-1540

                                                         Attorneys for Plaintiff




                                           COST BOND

        This firm stands as surety for costs in this cause.

                                                         GILBERT McWHERTER
                                                         SCOTT & BOBBITT PLC


                                                         ~



                                                r




                                                    10

Case 3:19-cv-00013-TWP-DCP Document 1-2 Filed 01/07/19 Page 13 of 14 PageID #: 17
....                     ,
   Department of                                                                       PO•    ~    »-    :. '. 7s
   Commerce &
   Insurance
  Service of Process
  500 James Robertson Parkway
  Nashville, Tennessee 37243
                                ~IUIIInIN~IIIIhnhIIhIUINI~                   ~~~:
                                                                               r;. v0000
                                                                                                  S 007.6 `'
                                                                                           . .000 D      20~18
                                                                                                               ''

                                7017 .450 aooz 1333 6771




                                                              12f0o/2018
                                 7017 1450 0002 ;333 0 771
                                                                   .9PAN '
                                 N,r+TIONWiDE GENERAL INSURANCE COP
                                 2908 POS TGN A`JENJc, C;O C S i,
                                 NAS~;VILLE, TN 37203




          Case 3:19-cv-00013-TWP-DCP Document 1-2 Filed 01/07/19 Page 14 of 14 PageID #: 18
